      Case 5:20-cv-01349-KES Document 18 Filed 03/01/21 Page 1 of 1 Page ID #:42




1    TRACY L. WILKISON
     Acting United States Attorney
2    DAVID M. HARRIS
3    Assistant United States Attorney
     Chief, Civil Division
4    CEDINA M. KIM
     Assistant United States Attorney
5    Senior Trial Attorney, Civil Division
6    PATRICK WILLIAM SNYDER, CSBN 260690
     Special Assistant United States Attorney                                JS-6
7          Social Security Administration, Region IX
8          160 Spear St., Suite 800
           San Francisco, CA 94105
9
           Telephone: 415-977-8927
10         Facsimile: 415-744-0134
11         e-mail: Patrick.Snyder@ssa.gov
     Attorneys for Defendant
12
13                          UNITED STATES DISTRICT COURT
14                        CENTRAL DISTRICT OF CALIFORNIA
15   CAMERINO ZUNIGA VELASQUEZ, ) Case No. 5:20-cv-01349-KES
              Plaintiff,                  ) [PROPOSED] JUDGMENT OF
16
     vs.                                  ) REMAND
17                                        )
18   ANDREW SAUL,                         )
     Commissioner of Social Security,     )
19                                        )
              Defendant.                  )
20
     _______________________________ )
21
          The Court, having approved the parties’ Stipulation to Voluntary Remand
22
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
23
     (“Stipulation to Remand”) lodged concurrent with the lodging of the within Judgment
24
     of Remand, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the
25
     above-captioned action is remanded to the Commissioner of Social Security for further
26
     proceedings consistent with the Stipulation to Remand.
27
28   DATED: March 1, 2021
                                          HON. KAREN E. SCOTT
                                          UNITED STATES MAGISTRATE JUDGE

                                              -1-
